Citation Nr: 0842290	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-39 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for myasthenia gravis.  


WITNESSES AT HEARINGS ON APPEAL

The veteran, his sister, M. S., and his friend, F. V.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1965 
to July 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In the February 2003 rating decision, the RO granted the 
veteran's original claim of service connection for myasthenia 
gravis, with an initial 30 percent rating assigned, effective 
from October 30, 1996, the date his claim for service 
connection was received.  The veteran contests the rating 
assigned, instead requesting a higher rating of 100 percent 
effective back to October 30, 1996.    

In August 2008, the veteran presented testimony at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge.   In addition, the veteran and several 
other witnesses testified at earlier hearings before RO 
personnel in November 1997 and February 2007.  

The Board notes that the veteran, in essence, revoked his 
representation by a private attorney and any other previous 
representation at the August 2008 videoconference hearing.  
See 38 C.F.R. §§ 20.603, 20.607 (2008).  Therefore, the 
veteran is not represented by any organization at this time.  
See videoconference hearing testimony at pages 1-2, 15.  

Additionally, the Board sees the veteran submitted additional 
personal statements and medical records in August and 
September 2008, after certification of his appeal.  But he 
waived his right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).  As such, the Board accepts this evidence for 
inclusion in the record and consideration by the Board at 
this time.  

Finally, during the February 2007 personal hearing, the 
veteran related that it was impossible to work due to his 
service-connected myasthenia gravis.  The veteran has a 
service-connected disability rating of 30 percent.  The 
veteran'
representative raised the issue of a total disability rating 
based on individual unemployability (TDIU) pursuant to 38 
C.F.R. § 4.16 (2008).  See February 2007 personal hearing 
testimony at pages 1, 11.  The Board construes this testimony 
as a new informal claim for TDIU.  There is no indication 
that the RO has advised the veteran of this potential benefit 
or has otherwise addressed the matter.  The matter is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Prior to March 7, 2008, the veteran's myasthenia gravis 
manifested itself in occasional respiratory attacks, but with 
no evidence of outpatient oxygen therapy or pulmonary 
function testing (PFT).  He has generalized fatigue and 
weakness which waxes and wanes, resulting in periods of 
incapacitation of at least six weeks total duration per year.  

2.  Since March 7, 2008, the veteran requires an oxygen 
ventilation machine at the veteran's home as needed for his 
myasthenia gravis.   


CONCLUSIONS OF LAW

1.  Prior to March 7, 2008, the criteria are met for a 60 
percent initial disability rating, but no higher, for 
myasthenia gravis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.10, 4.20, 4.21, 4.88a, 4.88b, Diagnostic Code 6354 (2008); 
4.96, 4.97, Diagnostic Codes 6840-6845 (2008); 4.124a, 
Diagnostic Code 8025 (2008).  

2.  Since March 7, 2008, the criteria are met for a 100 
percent initial disability rating, for myasthenia gravis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.20, 4.21, 4.96, 4.97, 
Diagnostic Codes 6840-6845 (2008); 4.124a, Diagnostic Code 
8025 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in April 2004, July 
2004, August 2006, and May 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
higher initial rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the August 2006 letter from the RO further 
advised the veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  In addition, although not required since 
this is downstream initial rating situation, a May 2008 VCAA 
notice letter was compliant with the recent United States 
Court of Appeals for Veterans Claims (Court) decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in that this 
letter notified the veteran of both the general and specific 
types of evidence and legal criteria necessary to 
substantiate a higher initial rating for myasthenia gravis.  
In any event, the veteran and his representative demonstrated 
through personal statements and hearing testimony that they 
have actual knowledge of what evidence is required to meet 
the criteria for a higher rating for his myasthenia gravis.  
See again, Vasquez, supra.  Thus, the veteran has received 
all required notice in this case, such that there is no error 
in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, certain VCAA notice was 
provided after the initial unfavorable February 2003 AOJ 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication 
- as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the timing error was cured.  After providing VCAA 
notice in April 2004, July 2004, and August 2006, the RO 
again went back and readjudicated the claim in the more 
recent October 2007 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
to address any additional evidence received in response to 
the notice.  In essence, all adequate VCAA notice was 
provided prior to the October 2007 SSOC.  Although additional 
Vasquez notice was provided subsequently in May 2008, this 
notice was not necessary since the claim at issue stems from 
an initial rating assignment.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  So the earlier timing defect in the 
notice was rectified.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here.    

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and VA outpatient 
treatment records.  The veteran was also provided with 
several VA examinations to determine the severity of his 
myasthenia gravis.  The veteran has submitted certain Social 
Security Administration (SSA) disability records, private 
treatment records, and various medical treatise information, 
as well as personal statements, lay statements from others, 
and hearing testimony.  The SSA responded in January 2002 
that no additional SSA records were available.  In any event, 
at the February 2007 personal hearing, the veteran indicated 
that his SSA records only pertain to his nonservice-connected 
psychiatric problems; hence, any missing SSA records are not 
relevant to the current claim at issue.  

Further, the Board sees the veteran refused to appear to a 
recent December 2006 VA examination to determine the severity 
of his myasthenia gravis.  When a veteran does not appear for 
a scheduled examination in conjunction with an original 
compensation claim (e.g., a Fenderson claim), the claim will 
be rated on the evidence of record, which the Board will do 
in this case, as opposed to being summarily denied.  38 
C.F.R. § 3.655(b).  See also Turk v. Peake, 21 Vet. App. 565, 
570 (2008).  Neither the veteran nor his representative has 
stated that any additional evidence remains outstanding.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Since the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for myasthenia gravis, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (October 30, 1996) until the 
present.  This may result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disability has been more 
severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

In this case, the veteran's myasthenia gravis has been rated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8025.  He was originally awarded compensation for 
myasthenia gravis under the provisions of 38 U.S.C.A § 1151.  
Specifically, it was determined that his symptoms of 
myasthenia gravis were aggravated during the course of VA 
medical treatment as the result of over supplementation of 
his thyroid medication, Synthroid.  See December 2002 VA 
neurological examination.  The veteran contends that the 30 
percent evaluation, assigned from October 30, 1996, does not 
accurately reflect the severity of his disability.  

Under Diagnostic Code 8025, a diagnosis of myasthenia gravis 
with ascertainable residuals warrants the assignment of a 
minimal rating of 30 percent, which the veteran has since 
October 30, 1996.      

38 C.F.R. § 4.124a also provides that consideration should 
especially be afforded to psychotic manifestations, complete 
or partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, and visceral manifestations, utilizing the 
diagnostic code(s) which refers to the appropriate bodily 
system of the Rating Schedule.

A note under Diagnostic Code 8025 further provides that:

It is required for the minimum ratings for 
residuals under diagnostic codes 8000-8025, that 
there be ascertainable residuals.  Determinations 
as to the presence of residuals not capable of 
objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on 
the basis of the diagnosis recorded; subjective 
residuals will be accepted when consistent with 
the disease and not more likely attributable to 
other disease or no disease.  It is of 
exceptional importance that when ratings in 
excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases 
of evaluation be cited, in addition to the codes 
identifying the diagnoses.

Id. at Note (1).  

In essence, Note (1) indicates that a rating higher than 30 
percent may be assigned for myasthenia gravis based upon the 
combined evaluations of all residual disorders.  Any 
subjective residuals at least require a diagnosis.    

As noted, the veteran's 30 percent rating, the minimum rating 
assignable, has been based on Diagnostic Code 8025.  The 
question here is whether there is sufficient evidence of 
identifiable residual disorders due to his service-connected 
myasthenia gravis, which when combined may exceed the 30 
percent rating assigned.  

Analysis - Respiratory Symptomatology

The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides for a 100 
percent evaluation for findings that show Forced Expiratory 
Volume (FEV-1) less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97 (2008).  

VA amended the Rating Schedule concerning respiratory 
conditions, effective October 6, 2006.  See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006) (codified at 38 C.F.R. § 
4.96(d)).  The provisions of the amendment are noted to be 
applicable to all applications for benefits received by VA on 
or after the effective date of the amendment, October 6, 
2006.  See id.  As the veteran's application for the issue on 
appeal was received prior to this date in 1996, the amendment 
is inapplicable to his claim.

A review of the evidence of record reveals that the veteran 
has been diagnosed and treated for respiratory difficulty due 
to his myasthenia gravis.  Specifically, in March 2008, a VA 
neurology note from a chief neurologist indicated that the 
veteran has myasthenia gravis with a manifestation of 
periodic shortness of breath with exacerbation.  The VA chief 
neurologist then went on to recommend an oxygen ventilation 
machine for the veteran for home use.  The director of the 
Tampa VA Medical Center (VAMC) then followed with a March 
2008 letter, concurring that the veteran's myasthenia gravis 
is a condition which periodically will cause the veteran to 
become fatigued, weak, and experience episodes of shortness 
of breath during exacerbations.  A referral for home oxygen 
was indicated.  At the August 2008 videoconference hearing, 
the veteran confirmed he was provided with an oxygen 
ventilation machine from the VA for his periodic respiratory 
attacks.  Earlier VA treatment records do confirm that he had 
to receive emergency room (ER) treatment for difficulty 
breathing due to his myasthenia gravis in May 2006, August 
2007, and November 2007.  In addition, in a February 2008 
consultation for myasthenia gravis, Dr. J.K., MD., cited the 
veteran's original hospitalization for myasthenia gravis with 
breathing difficulties in May 1996.  He elaborated that the 
veteran continues to have exacerbations of intermittent 
respiratory distress with "associated generalized weakness" 
during these attacks due to his myasthenia gravis.  His 
symptoms in the context of his entire history and laboratory 
workup are consistent with myasthenia gravis according to Dr. 
J.K.  Notably, Dr. J.K. emphasized that symptoms due to the 
veteran's respiratory muscle weakness are the "most serious 
and life threatening" manifestations of myasthenia gravis, 
such that a higher rating is warranted.    

His respiratory difficulties due to his myasthenia gravis, 
therefore, can be rated analogous to the restrictive lung 
diseases under Diagnostic Codes 6840-6845 because the 
functions affected, the anatomical localization, and the 
symptomatology are most closely analogous to this disorder.  
See 38 C.F.R. § 4.20.  

In light of the evidence above, due to the respiratory 
residuals of his myasthenia gravis, a higher 100 percent 
rating is warranted under Diagnostic Code 6845.  38 C.F.R. 
§ 4.7.  Although the only PFT of record is prior to the 
effective date of October 1996, and does not provide a basis 
for a higher rating, recent outpatient oxygen therapy was 
recommended on March 7, 2008, and eventually provided to the 
veteran in the form of an oxygen ventilation machine from the 
VA.  His respiratory disorder was also described as "the 
most serious and life threatening" manifestation of 
myasthenia gravis.  This medical evidence supports a 100 
percent rating under Diagnostic Code 6845 due to medically 
confirmed respiratory symptomatology of his myasthenia 
gravis.    

Consequently, as of March 7, 2008, resolving any doubt in the 
veteran's favor, the requirement of outpatient oxygen therapy 
means that the evidence supports a 100 percent rating for 
myasthenia gravis as of that date.  38 C.F.R. § 4.3.  It 
follows that the Board finds that the veteran's myasthenia 
gravis disability should be increased for a separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  

However, for the time period from October 30, 1996, to March 
7, 2008, there is no basis to increase the 30 percent rating 
for myasthenia gravis based on respiratory residuals.  
38 C.F.R. § 4.7.  In this regard, prior to March 7, 2008, 
there is simply no evidence that he received periodic 
outpatient oxygen therapy.  There were complaints of 
occasional shortness of breath related to his myasthenia 
gravis documented in a February 1997 VA Aid and Attendance 
examination, a June 1998 St. Petersburg Medical Group report, 
lay statements from the veteran and his friends and family, 
as well as VA treatment records in 2006 and 2007 documenting 
ER treatment after respiratory attacks.  But prior to March 
2008, there is no medical evidence that his respiratory 
manifestations warranted the use of an oxygen ventilation 
machine.  In addition, no medical evidence exists in the 
claim folder pertaining to PFTs or other respiratory testing 
for the time period from October 30, 1996, to March 7, 2008.  
Thus, there is no further basis to stage his respiratory 
rating based upon the facts found during the period in 
question.  Fenderson, 12 Vet. App. at 126.   

Analysis - Other Symptomatology

Prior to March 7, 2008, the Board will now consider other 
residual symptomatology of his myasthenia gravis to determine 
if he is entitled to a rating higher than 30 percent.  

In this regard, the veteran, his family, and certain friends 
have consistently reported fatigue and generalized muscle 
weakness throughout his entire body due to the veteran's 
myasthenia gravis.  The detailed lay statements from friends 
and family as to how the breathing difficulties, weakness, 
and fatigue of his myasthenia gravis have affected his daily 
life are very probative.  These statements also document the 
unpredictability of the disorder - at one minute, the veteran 
has no symptoms, but at the next minute, he requires medical 
treatment or has to stay in bed.  There is also some 
objective medical evidence confirming these assertions.   

Diagnostic Code 6354 provides ratings for Chronic Fatigue 
Syndrome (CFS). Diagnostic Code 6354 provides that CFS 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  38 C.F.R. § 4.88b.  

Under Diagnostic Code 6354, a 10 percent rating is assigned 
for signs and symptoms of CFS that wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or the symptoms are controlled 
by continuous medication.  A 20 percent rating is assigned 
for signs and symptoms of CFS that are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or signs and symptoms that wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  A 40 
percent rating is assigned for signs and symptoms of CFS that 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or the signs and 
symptoms wax and wane, resulting in periods of incapacitation 
of at least four but less than six weeks total duration per 
year.  A 60 percent rating is assigned for signs and symptoms 
of CFS that are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  A 100 percent rating is assigned for signs and 
symptoms of CFS that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  A Note to Diagnostic 
Code 6354 provides that, for the purpose of rating CFS, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b.
 
For VA purposes, the diagnosis of chronic fatigue syndrome 
(CFS) requires (1) new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; and (2) the 
exclusion, by history, physical examination, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms; and (3) Six or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
(x) sleep disturbance.  38 C.F.R. § 4.88a. 

His fatigue and generalized weakness due to his myasthenia 
gravis, therefore, can be rated analogous to the chronic 
fatigue syndrome under 38 C.F.R. §§ 4.88a, 4.88b, Diagnostic 
Code 6354 because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to this disorder.  See 38 C.F.R. § 4.20.  

Upon review of the evidence, due to the residuals of fatigue 
and generalized weakness of his myasthenia gravis, a higher 
60 percent rating is warranted prior to March 7, 2008, under 
Diagnostic Code 6354.  38 C.F.R. § 4.7.  

A discussion of the evidence of record that supports a higher 
rating is as follows.     Specifically, VA Aid and Attendance 
and psychological examinations conducted in February 1997 
note that the veteran often uses a wheelchair and a walker to 
ambulate due to fatigue and weakness from his myasthenia 
gravis.  It was noted that his symptoms of myasthenia gravis 
improve if he properly takes his medication with the correct 
dose.  Private treatment notes from March 1997 note lower 
extremity weakness and facial weakness.  At another March 
1997 private neurology examination, the veteran reported 
"intermittent weakness", and "diffuse" weakness in the 
upper and lower extremities was assessed upon testing.  The 
veteran's use of metal supports for his legs was noted.  At a 
November 1997 personal hearing, the veteran discussed fatigue 
and weakness in the respiratory muscles, arms, and legs.  An 
October 1998 VA thyroid examination noted complaints of 
fatigue in the afternoon, a common symptom of myasthenia 
gravis.  The examiner also noted that his nonservice-
connected thyroid disorder could cause generalized weakness 
as well.  A December 1998 endocrine examiner also assessed 
that with abnormal thyroid levels, weakness and fatigue can 
increase.  A June 1998 St. Petersburg Medical Group Progress 
Report stated that his myasthenia gravis is confirmed, but 
did not assess weakness.  

At a September 1999 private neurology examination, the 
veteran reported gripping problems with his hands, 
generalized weakness, and numbness of the extremities.  His 
complaints were described as "non-specific generalized 
complaint encompassing all the systems."  The veteran said 
he had left extremity foot drop.  He was wearing a splint on 
the left leg.  Objective testing, however, did not reveal any 
limitation of motion.  A medical diagnosis of foot drop has 
never been shown.  He generally had normal strength, with 
only mild weakness in the upper extremities.  A December 2002 
VA thyroid examination documented that he was without 
significant fatigue at that time.  A December 2002 VA 
neurological examiner observed that the veteran used a 
wheelchair due to "easy fatigability."  Upon objective 
testing, there was "progressive fatigability" of the grip 
bilaterally, but otherwise normal strength was shown.  The 
examiner assessed that myasthenia gravis was demonstrated 
"serologically and clinically." 

In January 2005, a VA neurological examiner found no deficits 
in strength for the veteran.  His orthopedic examination was 
unremarkable.  The assessment was "idiopathic weakness."  
His neurologic symptoms were only described as "mild" and 
"nonspecific."

At a February 2007 personal hearing, the veteran again 
reported wearing leg braces because of weakness in the lower 
extremities.  He asserted increased muscle fatigue and 
weakness, and more frequent and increased generalized 
exacerbations of his myasthenia gravis.  However, a short 
time later, a May 2007 VA ambulatory note indicated that 
overall, the veteran's myasthenia gravis was doing well.  The 
veteran only had acute weakness and diaphoresis, with 
episodes of myasthenia gravis that are "sporadic and 
unpredictable."  A prior September 2006 neurology clinic 
record also documented "good control" of his myasthenia 
gravis.  VA treatment records dated in 2006 and 2007 
generally report normal strength in the extremities upon 
examination.  Therefore, at times throughout the appeal, the 
veteran's subjective assertions do not always correlate with 
the objective medical evidence.  

Most recently, a February 2008 private examination by Dr. 
J.K. apprised that his symptoms of myasthenia gravis vary 
throughout the day, generally worse in the evening.  His 
generalized weakness varies in distribution, at times worse 
in the arms, and at other times worse in the legs.  At the 
time of the examination, his strength was normal.  The 
diagnosis was myasthenia gravis, with "intermittent" 
respiratory distress and associated generalized weakness.  

Most significantly, the veteran was very candid about the 
symptomatology of his myasthenia gravis at the August 2008 
videoconference hearing.  He indicated that VA examinations 
were not representative of the severity of his myasthenia 
gravis because these examinations were scheduled in the 
morning, as opposed to the evening when his symptoms are 
generally worse.  He expressed his belief he would not submit 
to any more VA examinations, even if scheduled in the 
evening.  He stated that "you don't know when you're gonna 
have an exacerbation."  See hearing testimony at pages, 13, 
16.  He did contend that he spent 40 days in bed the previous 
year as the result of his myasthenia gravis.  See hearing 
testimony at pages 13-14.  However, there were also periods 
of time that the veteran did not have symptoms, or his 
symptoms were much less severe.  The veteran also talked 
about the effect of his myasthenia gravis on his daily 
activities and lack of employment.  As discussed earlier, 
various lay statements from friends and family verify many of 
the veteran's assertions.    

Therefore, by way of analogy to Diagnostic Code 6354, the 
subjective and objective medical evidence of record supports 
symptoms of myasthenia gravis which wax and wane, resulting 
in periods of incapacitation of at least six weeks total 
duration per year (40 days bed rest according to veteran), 
entitling the veteran to a higher 60 percent rating prior to 
March 7, 2008.  38 C.F.R. § 4.3.  The medical evidence of 
record and the veteran's own subjective statements relate 
that his myasthenia gravis is variable and unpredictable in 
its symptomatology.  Absent any evidence that his myasthenia 
gravis results in "constant" fatigue and weakness, a higher 
100 percent rating is not warranted under Diagnostic Code 
6354.  

In making this determination, the Board has also considered 
separate ratings for neurological symptoms (Diagnostic Codes 
8100-8540), as well as muscle injuries (Diagnostic Codes 
5301-5329), but due to the generalized, intermittent, and 
inconsistent nature of the veteran's fatigue and weakness 
effecting his body as a whole, the Board concludes that the 
residuals of his myasthenia gravis are more appropriately 
rated under Diagnostic Code 6354 for CFS.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  The veteran also submitted a July 2008 statement 
indicating that his myasthenia gravis should be rated the 
maximum rating under various diagnostic codes in the Rating 
Schedule.  At the videoconference hearing (see page 2), he 
maintained that this document was signed and approved by Dr. 
S.M. from the VAMC in Tampa.  The signature on the document 
is unclear.  Furthermore, variations of this document were 
previously submitted by the veteran without a physician's 
signature in December 2004, June 2005, and December 2006.  
Dr. S.M. provided no objective testing in this document when 
asserting these maximum ratings.  The failure of the 
physician to provide a basis for his/her opinion affects the 
weight or credibility of the evidence.  Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Indeed, this document is 
entitled to limited probative value.  The clinical evidence 
of record does not support the maximum ratings contended in 
this document.  

There have also been some occasional subjective complaints of 
difficulty chewing, swallowing, sleeping, and speaking as the 
result of myasthenia gravis exacerbations, as well as other 
various complaints, but they have been so intermittent that 
none of these symptoms would demonstrate a compensable rating 
under any particular diagnostic code in the Rating Schedule.  
In this regard, the Board has also noted the veteran's 
frequent discussion of 38 C.F.R. § 3.344, which discusses 
disorders subject to periodic exacerbation and improvement.  
Although a previous representative suggested that the veteran 
would be available for a period of observation at the VAMC so 
that his symptoms of myasthenia gravis could be adequately 
documented, in a June 2005 statement the veteran emphasized 
that he did not want a period of observation at the VAMC for 
this purpose.  He added that there was no way of knowing if 
he would be symptomatic at any given period of time.  
Consequently, due to his lack of cooperation with a period of 
VAMC observation, and his decision to cancel a December 2006 
VA examination, the veteran cannot viably continue to assert 
that the VA's attempts to adequately rate his myasthenia 
gravis have been inadequate.  Thus, there is no further basis 
to stage or increase his respiratory rating based upon the 
facts found during the period from October 30, 1996 to March 
7, 2008.  Fenderson, 12 Vet. App. at 126.        

Extra-Schedular Consideration

The veteran has already been given a 100 percent rating as of 
March 7, 2008, such that the issue of an extra-schedular 
rating would be moot after this date.  But prior to March 7, 
2008, the veteran indicates that he has not worked because of 
his myasthenia gravis and his daily activities are severely 
restricted at times.  Therefore, initially, the Board 
acknowledges that some of the manifestations of his 
myasthenia gravis disability are not listed by the rating 
criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
However, the Board finds that his disability does not 
markedly interfere with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  In this regard, earlier Social Security 
Administration records reveal that the veteran was disabled 
due to nonservice-connected psychiatric issues.  The veteran 
also has a thyroid disorder that causes generalized fatigue 
and weakness, in addition to various other unrelated 
nonservice-connected disorders.  Finally, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations due solely to his service-
connected myasthenia gravis disability, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  Although he has had some 
inpatient treatment for his myasthenia gravis, especially 
earlier in 1996, his treatment has been primarily on an 
outpatient basis.  



ORDER

As of March 7, 2008, a higher initial disability rating of 
100 percent for myasthenia gravis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Prior to March 7, 2008, a higher initial disability rating of 
60 percent for myasthenia gravis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.     



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


